Citation Nr: 0023010	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  00-13 434	)	DATE
	)
	)




THE ISSUE

Eligibility for payment of attorney fees resulting from past-
due benefits.






FINDING OF FACT

Following an award of past-due benefits, the Department of 
Veterans Affairs (VA) Regional Office (RO) referred this case 
to the Board of Veterans' Appeals (Board) for a decision as 
to whether the attorney was eligible under 38 U.S.C.A. 
§ 5904(d) (West Supp. 1999) for payment of a fee from the 
past-due benefits.  The Board promulgated a decision on 
August 16, 2000.


CONCLUSIONS OF LAW

1.  To ensure that neither the veteran nor the attorney are 
denied due process, the Board decision dated August 16, 2000 
is vacated.  38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.904 (1999).

2.  The Board has no original jurisdiction to adjudicate the 
issue of eligibility or entitlement for attorney fees under 
direct payment contingency-fee agreements.  38 U.S.C.A. 
§§ 5904(d), 7104(a) (West Supp. 1999); Scates v. Gober, No. 
97-875 (U.S. Vet. App. August 14, 2000).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this case, the Board issued a decision on April 20, 1994, 
in which it determined that the veteran had not submitted new 
and material evidence to reopen the claims for service 
connection for an acquired psychiatric disorder and for 
residuals of a brain concussion.  In addition, the Board 
denied the claims for increased ratings for spondylolisthesis 
of the lumbar spine, evaluated as 10 percent disabling, 
postoperative residuals of synovitis of the left knee, 
evaluated as noncompensable, and bilateral hearing loss, 
evaluated as noncompensable.  

The veteran appealed that decision to the Court.  In a 
decision dated in October 1996, the Court found that the 
veteran had abandoned the claims regarding reopening of the 
disallowance of service connection for residuals of a brain 
concussion, and increased ratings for left knee disability 
and bilateral hearing loss.  The Court found that the veteran 
had appealed only the claims for an increased rating for a 
lumbar spine disorder and reopening of the disallowance of a 
service-connection claim for an acquired psychiatric 
disorder.  The Court vacated the April 1994 Board decision 
with regard to the two issues before it and remanded them to 
the Board.  Judgment was entered in November 1996.

In June 1997, the Board remanded the claims to the RO for 
further development.  In a Supplemental Statement of the Case 
dated in April 2000, the RO granted a 60 percent evaluation 
for the service-connected lumbar spine disability, effective 
from June 16, 1989.  In addition, the RO concluded that the 
claim for service connection for an acquired psychiatric 
disorder had been reopened and denied the claim.  Further, in 
a rating decision dated in April 2000, the RO addressed the 
issue of entitlement to individual unemployability and 
determined that the veteran had been unemployable since he 
had first raised a claim for that benefit during a RO hearing 
on March 5, 1993.  In addition to having the service-
connected lumbar spine disability, evaluated as 60 percent 
disabling, the veteran was service-connected for arthritis of 
the right (dominant) shoulder, evaluated as 20 percent 
disabling, and postoperative residuals of synovitis of the 
left knee, bilateral hearing impairment, postoperative right 
inguinal area hernia, and residuals of laceration of the 
right little finger, all evaluated as noncompensable.

Based on the April 2000 rating decision, the RO calculated 
the veteran's past-due benefits.  In a letter to the veteran 
dated in June 2000, a copy of which was also sent to his 
attorney, he was informed that the total amount of past-due 
benefits from July 1, 1989 to December 1, 1999, was computed 
as $162,176.00.  The letter further notes that 20 percent of 
this amount, or $32,435.20, was being withheld pending a 
determination by the Board as to the amount of attorney fees 
authorized for the VA to pay directly to the attorney.

On August 16, 2000, the Board issued a decision which granted 
payment of 20 percent of the veteran's past-due benefits 
awarded pursuant to the grant of a 60 percent rating for the 
lumbar spine disability, from the effective date of June 16, 
1989; but which denied payment of 20 percent of the veteran's 
past-due benefits awarded pursuant to the grant of a total 
disability rating based upon individual unemployability.

In Scates v. Gober, No. 97-875 (U.S. Vet. App. August 14, 
2000), the United States Court of Appeals for Veterans Claims 
(Court) held that 

[A]ll issues involving entitlement or 
eligibility for attorney fees under 
direct-payment contingency-fee 
agreements, as contrasted with the issues 
of reasonableness and excessiveness, must 
first be addressed by the RO in 
accordance with the normal adjudication 
procedures and cannot be the subject of 
sua sponte or other original (on motion) 
[Board of Veterans' Appeals] review.  
Slip op. at 4.

Consequently, the Court vacated the Board decision concerning 
the attorney's eligibility for payment of attorney fees 
withheld by the Secretary from past-due benefits for want of 
original jurisdiction to decide eligibility for direct 
payment of a withheld contingency fee under 38 U.S.C.A. 
§ 5904(d), and remanded the matter to the Board with 
directions to dismiss the matter of direct-payment fee 
eligibility as referred to the Board by the RO.

For reasons discussed below, the Board must vacate the August 
16, 2000, decision and dismiss the matter currently before 
it.


VACATUR

The Board may vacate a decision when a veteran or intervenor 
is denied due process of law.  38 U.S.C.A. § 7104(a) (West 
Supp. 1999); 38 C.F.R. §§ 20.904 (1999).  Failure to afford 
the veteran or intervenor initial RO review constitutes a 
denial of due process of law.  38 U.S.C.A. §§ 7104(a), 7105 
(West 1991 & West Supp. 1999); 38 C.F.R. §§ 20.904, 20.101, 
20.1304(c) (1999).  Under Scates, the matter currently before 
the Board must first be addressed by the RO in accordance 
with the normal adjudication procedures and cannot be the 
subject of sua sponte or other original jurisdiction.  
Accordingly, the decision promulgated on August 16, 2000 must 
be vacated in its entirety.


DISMISSAL

Additionally, because this case is the same type of case as 
Scates, the Board must dismiss the matter of direct-payment 
fee eligibility as referred to the Board by the RO for want 
of original jurisdiction to decide eligibility for direct 
payment of a withheld contingency fee under 38 U.S.C.A. § 
5904(d).  The matter before the Board is therefore dismissed.


ORDER

The August 16, 2000, decision of the Board is vacated.

The matter before the Board is dismissed.




		
	Heather J. Harter
Acting Member, Board of Veterans' Appeals

 


